Citation Nr: 1504528	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.
	
2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel	


INTRODUCTION

The Veteran had active military service from April 1965 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of that hearing is of record.  

The issue of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hip disability was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed bilateral hip degenerative joint disease is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hip disability have not been met.  38. U.S.C.A. §§ 1101, 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

As will be discussed below, the Veteran's claim for an increased rating for PTSD is being Remanded to obtain outstanding VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  In this regard, the Veteran testified that he is receiving active treatment through VA for his PTSD, and that those records would be relevant to his increased rating claim.  He made no such argument with regard to his hips.  He has neither alleged nor argued that any physician has related his hip disability to his active service.  Current VA treatment pertaining to his hip, if such even exist, would not be relevant to the current appeal.  As such, there is no prejudice in proceeding with an adjudication of the service connection issue.

A VA examination was conducted in May 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination in this case is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the service connection and disability rating claims have been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had a November 2014 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim, including his contention that his bilateral hip disability began in Vietnam.  Each duty to the Veteran outlined in Bryant was met during the June 2014 Board hearing. 

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, as did the Veteran in this appeal, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

That section 1154(b) establishes an event and injury during service does not end the matter.  The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat.  Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).
 
Analysis

The Veteran asserts that his bilateral hip disability resulted from his active service.  He maintains that he carried heavy loads during his combat missions in Vietnam, which affected his hips.  He recalls once incident in particular where he was show in the helmet, and knocked down wearing a full pack.  He says he injured his back and hip and was treated in the field by a medic.

STRs show he never reported any lower extremity symptoms and had normal examinations of his lower extremities.  The Board does observe that the Veteran served as a rifleman in Vietnam.  The provisions of 38 U.S.C.A. § 1154(b) are applicable.  As such, there is satisfactory lay evidence that Veteran could have sustained an injury to his hips as he describes.  However, as noted, section 1154(b) does not provide a substitute for medical-nexus evidence.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this regard, the Board notes that the record contains no evidence that the Veteran sought treatment for his hips within one year of his separation from service.  The first medical evidence of treatment for any hip complaints is not until February 2011, which is over forty years after his service.  He treated for complaints of hip pain and x-rays showed only minimal degenerative changes.  In April 2011, he reported having hip problems the previous fifteen years (1996).

The Veteran was afforded a VA examination in May 2012.  The examination included a review of the claims file, interview of the Veteran, and physical examination.  The Veteran's report of injuring his hip in a combat was specifically mentioned by the examiner who indicated that he assumed the history provided by the Veteran was accurate.  The examiner diagnosed the Veteran with minimal degenerative changes of both hip joints.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral hip disability was incurred in or aggravated by the claimed in-service event.  The examiner noted that the Veteran's reported in-service event did not require that the Veteran be removed from his combat duties.  He explained that an arthritic condition that resulted from trauma in 1965 would be much more significant today.  He also observed that the Veteran did not report any post-service restrictions working in the coal or ranching industries related to his in-service injury.  In that regard, he noted that the Veteran's physically demanding post-service employment as a rancher and coal miner and the Veteran's age were more likely related to his bilateral hip disorder.

Based upon the evidence of record, the Board finds that the evidence fails to establish that the Veteran's current bilateral hip degenerative joint disease is etiologically related to his service.  The record contains no evidence of any treatment for hip symptoms after his discharge from service for over forty years.  The first evidence of treatment for hip complaints is not until February 2011.  Evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, and of equal importance, the record shows that the Veteran reported having hip pain in April 2011 for the previous fifteen years, or approximately since 1996, and makes no reference to a history of hip pain or an injury in service.  It surely would have been in the Veteran's best interest to provide such a history when seeking medical attention for his hip pain.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also, AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board emphasizes that there is a persuasive VA medical opinion that weighs against the Veteran's claim and is found to have great probative value.  The VA examiner opined that the Veteran's current bilateral hip degenerative joint disease was less likely as not due to claimed in-service event and that his bilateral hip degenerative joint disease was instead more likely related to his physically demanding post-service employment as a rancher and coal miner and the Veteran's age.  The examiner reviewed the Veteran's claim file, conducted a thorough examination, and obtained objective medical evidence to support the opinion.  As the opinion is consistent with the record, which shows the Veteran did not report any hip symptoms until he began treatment is February 2011 and reported having hip symptoms since 1996, the opinion of the VA examiner is given great probative value.  In sum, the Board finds the Veteran's report of continuous/chronic hip symptomatology since service to lack credibility.

The Board also notes that the Veteran is not entitled to presumptive service connection for his bilateral hip disability.  While mild degenerative joint disease of the hips is mentioned in the record, it is not diagnosed until over forty years after his service.  There is no indication in the record that the Veteran's reported events in service resulted in a diagnosis of arthritis within one year of separation from the service.  The presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his bilateral hip degenerative joint disease.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his bilateral hip degenerative joint disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Degenerative joint disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that x-rays and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of hip pain, there is no indication that the Veteran is competent to etiologically link his reported in-service events to his current mild degenerative joint disease of the hips, which was diagnosed over forty years after his separation from service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In summary, as the preponderance of the evidence is against the claim, service connection for bilateral hip disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hip degenerative joint disease is denied.


REMAND

At the November 2014 Board hearing, the Veteran reported receiving treatment for his PTSD, which included individual counselling and group therapy at the VA medical center in Muskogee.  See Hearing Transcript at 7-8.  The last treatment records in the record are dated from 2011, just after the last VA examination for PTSD in January 2011.  His outstanding VA treatment records must thereby be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

Further, since the 2011, there is little evidence in the claims file which adequately describes the current severity of his PTSD.  His testimony suggest that there may have been changes in his PTSD symptoms since the previous examination four years ago, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA and/or private treatment records not already of record, specifically records from the Muskogee VA medical center.

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. All indicated studies should be completed. 

The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  The examiner should also specifically comment on whether the Veteran is unemployable due solely to his service-connected psychiatric disability.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


